Citation Nr: 1541322	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  12-31 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for residuals of head trauma, back of head, face, and right eye orbit.

4.  Entitlement to service connection for facial scars.

5.  Entitlement to service connection for a neck disability.

6.  Entitlement to service connection for a low back disability.

7.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).



WITNESSES AT HEARING ON APPEAL

The Veteran and M.B.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1979 to December 1979, with additional service in the United States Marine Corps Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned Veterans Law Judge at a September 2014 Travel Board hearing.

The issues of service connection for hypertension, residuals of head trauma (back of head, face, and right orbit), facial scars, a neck disability, and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

1.  The Veteran does not have hearing impairment for VA purposes.

2.  Since the award of service connection, the Veteran's PTSD has not caused occupational and social impairment with reduced reliability and productivity, or worse impairment.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for an initial evaluation in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9413 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Standard January 2009 and February 2009 letters satisfied the duty to notify provisions for the hearing loss and PTSD claims.  In any case, as to the PTSD claim, the appeal arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA records have also been obtained.  To the extent other claims are being remanded to obtain additional treatment records, the Board does not find the potential records would be relevant to the two claims being decided herein.

The Veteran was provided a VA audiology examination in March 2015 and VA psychiatric examinations in May 2009 and April 2015.  The examinations are sufficient evidence for deciding the hearing loss and PTSD claims.  The reports are adequate as they are based upon consideration of the Veteran's history, describe the Veteran's hearing and PTSD in sufficient detail so that the Board's evaluations are fully informed, and contain reasoned explanations.   Thus, VA's duty to assist has been met.

II. Service Connection Claim-Hearing Loss

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Moreover, where a veteran served continuously for ninety days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran seeks service connection for hearing loss.  At the Board hearing, he stated that he has right ear hearing loss due to an in-service fight and that he experiences hearing loss but has not sought treatment for it.  See September 2014 Board hearing transcript at 4.

The Veteran's service treatment records reveal no complaints or findings of hearing loss.  His service enlistment and separation examinations reveal no hearing complaints, ear complaints, or hearing loss as defined by 38 C.F.R. § 3.385.

In compliance with the Board's January 2015 remand instructions, the Veteran was afforded a VA audiological examination.  At the March 2015 VA examination, the Veteran reported in-service noise exposure, without hearing protection, from driving various vehicles.  The VA examiner reported the following puretone threshold values:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
15
25
LEFT
5
10
10
20
25

Speech recognition scores using the Maryland CNC Test were 100 percent in each ear.  The VA examiner concluded that the Veteran had normal hearing in both ears.

The VA examination did not reveal values that would constitute hearing impairment for either ear according to 38 C.F.R. § 3.385.  No other evidence sufficiently shows current hearing loss for VA purposes as the evidence weighs against the Veteran's lay assertion of having hearing loss.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (current disability element of a service connection claim is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of the claim).  Therefore, because the evidence of record does not show that the Veteran has current hearing loss, service connection for hearing loss must be denied.

In reaching the above conclusion, the Board considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection for hearing loss, that doctrine is not applicable to the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

III. Increased Rating Claim-PTSD

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Here, VA must assess the level of disability from the effective date of service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD has been evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under the General Rating Formula for Mental Disorders, a 10 percent evaluation is appropriate for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 30 percent rating is appropriate for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, consideration is given to all symptoms of the Veteran's psychiatric disorder that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  Id.  See also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those of like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DSM-IV).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule indicates that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.

Having reviewed the evidence of record, the Board concludes that the Veteran's PTSD does not warrant an initial rating in excess of 30 percent.

At the May 2009 VA psychiatric examination, the examiner diagnosed the Veteran with PTSD, and the Veteran reported that he had not had any treatment for his psychiatric condition.  The examiner reported that the Veteran's PTSD symptoms occur intermittently and include the following symptoms: nightmares; flashbacks; very fearful and suspicious; isolation; trouble sleeping due to nightmares; avoidance of stimuli associated with his military stressor of being assaulted by two marines; hypervigilance and exaggerated startle response; and irritability and outbursts of anger.  The examiner noted the absence of the following symptoms: panic attacks, delusions, hallucinations, suicidal and homicidal ideation, and obsessional thoughts and rituals.  The Veteran's thought processes were appropriate, judgment was not impaired, abstract thinking was normal, and memory was within normal limits.  

The examiner also noted that the Veteran had a GAF score of 60.  The Veteran described his relationships with his two brothers and two sons as distant, indicated that he was divorced for eight years and currently had a girlfriend, and worked as a barber since 1997.  The examiner reported that the best description of the Veteran's current psychiatric impairment at that time was: psychiatric symptoms cause social impairment with some difficulty in work efficiency and occupational tasks during periods of hyperarousal, although functioning satisfactorily with routine behavior, self-care, and normal conversation.  As is discussed above, this description is most consistent with a 30 percent rating for mental disorders.  See 38 C.F.R. § 4.130.

At the September 2014 hearing, the Veteran reported the following symptoms: nightmares every night; being set off by other people described as a "pre-violence rush; and short-term memory loss that was getting better with medication."  He stated he never had a panic attack but has become very agitated.  The other witness at the hearing stated that the Veteran is not able to be around crowds and reported fighting in his sleep.  Importantly, when asked if his PTSD worsened since the May 2009 VA examination, the Veteran replied, "No, no. It's better because I've been taking medicine and stuff."

The Veteran also testified that he sought VA treatment for his PTSD, and those records have been associated with the claims file, in compliance with the Board's January 2015 remand instructions.  The VA treatment records generally show the complaints of sleep disturbance, anxiety, and anger with some improvement of the Veteran's PTSD symptoms and regular psychiatric treatment, to include medication.  The Veteran himself reported that he was doing better, able to listen with greater ease, and sleeping 8 to 9 hours with fewer nightmares with less intensity.  See VA treatment records dated October 3, 2011.

Also in compliance with the Board's January 2015 remand instructions, the Veteran was afforded another VA psychiatric examination in April 2015.  The examiner reported that the Veteran's PTSD symptoms included: anxiety, suspiciousness, and sleep impairment.  The examiner also reported that the severity level of the Veteran's PTSD did not appear to have changed since the last VA examination and that medication had diminished his nightmares and anxiety.  Notably, the examiner reported that the Veteran's level of occupational and social impairment with regards to his PTSD was best summarized as occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication, which is actually consistent with the description for a 10 percent disability rating for mental disorders.  See 38 C.F.R. § 4.130.

The examiner also noted the absence of suicidal and homicidal ideation, mild difficulty managing his anger and mood when provoked, and having a girlfriend of 3.5 years.  The Veteran stated that he uses the internet to socialize, maintains contact with his mother and brother and talks to his sons in Montana, enjoys Tai Chi classes at the senior center, and attends church.  He reported continuing his work as a barber and owning his own business and denied having difficulties at work.

As the evidence generally shows improvement of the Veteran's PTSD with treatment, the Board finds the evidence does not show that he experienced occupational and social impairment with reduced reliability and productivity due to such symptoms as are listed above for the 50 percent disability rating for mental disorders, or even more severe impairment.  The evidence is negative for flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks; difficulty in understanding complex commands; impairment of long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation; difficulty in establishing and maintaining effective work and social relationships.

While the Veteran was noted to have some short-term memory problems, he testified that they were improving with medication.  Such memory problems were not noted at the VA examinations.  Despite any reports of mild anger and mood management issues when provoked and the 2009 GAF score consistent with moderate symptoms, the Veteran maintains a relationship with his girlfriend, maintains contact with family, participates in activities outside of his home, and currently owns a business.  This evidence shows that he is able to function socially and occupationally at a level inconsistent with the occupational and social impairment described by the 50 percent rating criteria, or any higher rating.  Neither VA examiner summarized the Veteran's PTSD as resulting in symptoms consistent with a disability rating in excess of 30 percent.  Furthermore, the Veteran himself has noted improvement of his PTSD symptoms, during the course of his VA treatment and at the Board hearing.

Therefore, the Board finds that Veteran's PTSD has not met the criteria for the next higher rating of 50 percent, or for an even higher rating.  Thus, an initial rating in excess of 30 percent for PTSD is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board has also considered whether the Veteran's PTSD has presented an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2015).  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of greater disability and symptoms than currently shown by the evidence.  To the extent that not all of his symptomatology is specifically listed in the schedular criteria, pursuant to Mauerhan, the terminology in the rating criteria permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). Consequently, referral for extraschedular consideration is not warranted. 

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against a higher initial rating for the Veteran's PTSD, the doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Ortiz, 274 F.3d at 1364; Gilbert, 1 Vet. App. at 55-57.  As such, the Veteran's claim for a higher initial rating is denied.


ORDER

Service connection for hearing loss is denied.

An initial disability rating higher than 30 percent for PTSD is denied.


REMAND

Regarding the Veteran's claim of service connection for hypertension, the Veteran asserted that he has hypertension secondary to his service-connected PTSD.  See September 2014 Board hearing transcript at 3.  VA treatment records, obtained in accordance with the Board's January 2015 remand instructions, indicate that the Veteran has hypertension that is controlled by medications that are privately managed.  See, e.g., VA treatment records dated April 11, 2011.  Because private treatment records relating to the management of the Veteran's hypertension are not currently associated with the claims file, they should be obtained on remand, pursuant to VA's duty to assist a claimant in obtaining evidence.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In the August 2009 rating decision, the RO found that the stressor that led to the Veteran's PTSD was an in-service assault by two marines, and service treatment records show treatment after a fight, during which the Veteran was bitten above the right eye and struck in that same location three times.  The Veteran has asserted that this assault resulted in residuals of head trauma (to include back of head, face, and right eye orbit), facial scars, and neck and low back conditions.  VA treatment records, obtained in accordance with the Board's January 2015 remand instructions, indicate that further development is necessary prior to adjudication of the service connection claims for those conditions.

Richland VA treatment records dated April 11, 2011, show that the Veteran complained of headaches that radiate from the base of the neck all the way to the forehead.  Additionally, Richland VA treatment records indicate that the Veteran was assessed with skin tags affecting the, axilla, neck, and face.  See, e.g., VA treatment records dated February 6, 2012.  Puget Sound VA treatment records dated July 19, 2010, show that the Veteran complained of low back pain.

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicates" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  Because there is insufficient medical evidence to make a decision regarding the Veteran's remaining service connection claims relating to his in-service assault which may be related to the signs/symptoms noted in the treatment records mentioned above, VA examinations are necessary.

Therefore, the Veteran should be afforded VA examinations on remand in order to clarify diagnoses, if any, related to the headaches that radiate from the base of the neck to the forehead, skin tags (affecting the neck and face), and low back pain noted in the VA treatment records and to obtain an opinion as to whether any such diagnoses are related to the Veteran's service, to include the in-service assault.

Furthermore, at the Board hearing, the Veteran testified that he sought medical treatment from Yakima Valley Farm Workers Clinic before being treated by VA.  See Board hearing transcript at 3.  Because those records may be pertinent to the Veteran's service connection claims being remanded and are not currently associated with the claims file, they should be obtained on remand.  Similarly, regarding the Veteran's neck and back claims, he stated that he seeks treatment from a chiropractor (see Board hearing transcript at 5), but those records are not currently associated with the claims file and should also be obtained on remand.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In light of the remand, relevant ongoing VA medical records should also be requested.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Accordingly, these issues are REMANDED for the following actions:

1.  Request updated VA treatment records.  Also, ask the Veteran to provide the names, addresses, and approximate dates of treatment of all providers, both VA and private, who treated the Veteran for headaches that radiate from the base of the neck to the forehead, skin tags (affecting the neck and face), and low back pain.  After securing any necessary releases, request any relevant records identified which are not duplicates of those contained in the claims file, to include records from the Veteran's chiropractor and Yakima Valley Farm Workers Clinic.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

2.  After associating the above records, if any, with the claims file, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the nature and etiology of the Veteran's diagnosed hypertension.

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension had its onset during, or is etiologically related to, the his military service.

The examiner should also opine on whether it is at least as likely as not (50 percent or greater probability) that the hypertension is caused, or aggravated, by the Veteran's service-connected PTSD.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  Afford the Veteran VA examination(s), by examiner(s) with sufficient expertise, to determine the nature and etiology of any currently present residuals of head trauma (to include back of head, face, and right eye orbit), facial scars, and neck and low back conditions, to include consideration of the headaches that radiate from the base of the neck to the forehead, skin tags (affecting the neck and face), and low back pain noted in the treatment records.  The claims file must be made available to and reviewed by the examiner.  All indicated studies should be performed.

Based on the examination results and a review of the record, the examiner should provide any diagnoses regarding residuals of head trauma (to include back of head, face, and right eye orbit), facial scars, and neck and low back conditions.  Then, the examiner should provide an opinion with respect to any such diagnoses as to whether they at least as likely as not (50 percent or greater probability) had their onset during, or are etiologically related to, the Veteran's military service, to include consideration of his contentions that he has the above-listed conditions as a result of an in-service assault.

4.  Finally, after the development requested above as well as any additional development deemed necessary has been completed, readjudicate the claims remaining on appeal.  If any benefits sought on appeal remain denied, then furnish the Veteran and his representative with a supplemental statement of the case and allow them an opportunity to respond thereto.  Then, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


